OFFICE    OF THE ATTORNEY            GENERAL     OF TEXAS
                                AUSTIN




honorable Homer Garrison,  Jr.,           Clreotor
Department or Ribllc safety
Caop Xabry
Austin, Texas

Eenr Sir:
                                                            '8 bill for
                                                             bank robber



this departnent has been
talns zhe r0iiowinE lnqul
             "In October   of




                                         ill rram the physi-
                                           I would appreulate
                                         hether this bill
                                         rtnrnt or EUbllo
                                     .slonera Cwrt or Travis
                                       Tatum was charged wlth

                      ng the Cepartment of Fublio Safety,     the
                      in the departnent the enforcezent     of the
                     e public safety and providing for the pre-
                  atlon of orime, end authorized      the Comls-
                 te plans end ?olloies   for the enforcement of
such criminal laws and or the traffic     and safety    lam or the
Etate.   The coordination    of the work of the lax enforoemnt
officers  of the State under the superlvlslon     of this depart-
rent doer not relieve     the counties of any liability    or their
Xcnorsble       Tioser Car: lson,   Jr.,    paEe 2


duty  to provide ror the sofekeeplnc of prisoners confined in
county Jells or kept under guard or from pyyment or ell
outhorlzed  expenses incurred and for vhlch they may by lnw
 tend charfed,
             ,'e have exaxlned ihe statutes     reletIn     tc the Le-
;srtment of %bllc       Taf%ty, Articles   4413 (1)) et seq., Fer-
non’s Annotat.ed Civil Statutes, and failed          to rind any
authority    given by the Legislature     to the Doprtaent      of
:-ubllc Salsty to pay oat or its funds for nec’lcnl treat-
cent rendered to an lndlviduel,        any rJoney in payment far
services   of e phyeiclan,     vrbere the necosrlty    for such
services   wae occasioned by a mmbiber of t3e Ikpartnent in
the ofrlolal     discharged of !TIS duties.     ?:olther do we f Ind
;ny a@roprIetion       r;Rde by the Legislature     to t?.e Cepsrt-
ment for such ener(:encIea.
            In view of the foregoinG,      the physIclen’s    bill
In question,   If a proper cbarce, should be greeented to
the Cozmissloners’     Court of lravle County, the county
wherein the arrest WEE.made tad vihlch retrlned th8 custody
of said v:ou%led fllsoner.       i%ether or not the cuinty 16
liable   in t%ls particular    ziatter, 1s a question cf fact
which we do not pss upon in t3le opinion.            Doubtless in this
situation,   an orfioer   could not bind the county to any
extent by authorizing     such sarvlces to be ps-fcrraed by
other than the County Zealth Officer,         without being au-
ttorlzed   by the Comalssloners~ Court, which facts are
not shown in your request.        See Rlllacy    County vs. Valley
3aptIst Xospltal,     29 S. ‘2:. (2d) 456.
            You are theretore  respeotfully  advlssd that the
Department of tibllo    Safety has no authority   to pay a
physician*6   bill for eervlcee rendered to a r;ounded bank
robber,   shot and wounded by a Texas Xl2hhcay Patrolman in
the d1scharE.e or 51s duty.
                                                  YOUrE    Very Trudy



 JZT:CO                                      EY
                                                            hi.   J. l-i. iclne
;I3F.OWD AZ? 2:          1940                                      Assistant
(E)    Gerald    C. X&n
ATTiRNZY CEN-EAL OF %%3                            A>r-ElJVvJS
                                           opinion    ocmml*.tee
                                                 By x.3
                                                  OEii5E